Title: Virginia Delegates to Benjamin Harrison, 15 April 1783—Missing Letter
From: Virginia Delegates
To: Harrison, Benjamin


Editorial Note
15 April 1783. After Congress had ratified the provisional articles of peace with Great Britain (JM Notes, 15 Apr. 1783, and n. 2), JM and Theodorick Bland, on behalf of all the Virginia delegates, apparently sent a brief letter, now missing, to Governor Harrison, informing him of the ratification (Anderson Galleries [New York] Catalogue, No. 1581 [2–3 May 1921], item 34).
